Citation Nr: 1606141	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE
 
Entitlement to an effective date prior to April 26, 2010, for the grant of recognition of the appellant as a helpless child of the Veteran for the purposes of receiving dependency and indemnity compensation. 
 

REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
Patrick J. Costello, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1966 to May 1971.  He died in 2002.  The appellant is his step-son.  
 
This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   The case was certified to the Board by the Detroit, Michigan RO.
 
 
FINDINGS OF FACT
 
1.  In a telephone call received on April 26, 2010, the appellant indicated that he wished to file for recognition as a helpless child of the Veteran.  
 
2.  No document prior to April 26, 2010, may be construed as an informal claim of entitlement to recognition of the appellant as a helpless child of the Veteran.
 
 
CONCLUSION OF LAW
 
The criteria for entitlement to an effective date prior to April 26, 2010, for the grant of permanent incapacity for self-support for the appellant have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.403 (2015). 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
The appellant has come before the Board asking that the effective date for the granting of benefits for permanent incapacity for self-support be assigned an effective date earlier than April 26, 2010.  The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to VA's duty to assist, all records have been obtained and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 2014), or 38 C.F.R. § 3.159 (2015), and that the appellant will not be prejudiced by the Board's adjudication of his claim.
 
Legal Criteria
 
Dependency and indemnity compensation benefits may be paid to the surviving spouse, children, or parents of any veteran who dies after December 31, 1956, while in active military, naval, or air service.  38 U.S.C.A. § 1310(b) (West 2014).  A child of a veteran generally does not qualify as a legally valid claimant for dependency and indemnity compensation once he or she attains 18 years of age.  However, a child of a veteran may be considered a "child" after reaching age 18 for purposes of determining entitlement to dependency and indemnity compensation if he or she is unmarried and becomes permanently incapable of self-support by reason of mental or physical defect before reaching age 18.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315(a), 3.356.
 
In general, the effective date of an award based on a claim for dependency and indemnity compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an evaluation and award of dependency and indemnity compensation will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.
 
The provisions of 38 C.F.R. § 3.400(c)(4) address the assignment of an effective date for dependency and indemnity compensation.  That regulation provides that the effective date of an award of dependency and indemnity compensation for a child will be the first day of the month in which entitlement arose, if a claim is received within one year after the date of entitlement.  Otherwise, the effective date will be the date of receipt of the claim.
 
The provisions of 38 C.F.R. § 3.401(b) address additional awards of compensation for dependents.  This section provides that the effective date of an award will be the latest of:  (1) the date of claim, (2) the date dependency arises, (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action, or (4) the date of commencement of the veteran's award.
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, though not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).
 
To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  However, an intent to apply for benefits is an essential element of any claim, whether formal or informal, and such intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).
 
Analysis
 
The appellant  was born in December 1968.  Prior to the Veteran's death, he had been service connected for schizophrenia, rated as 100 percent disabling.  After his death, and based on submissions by the Veteran's widow, service connection for the cause of the Veteran's death was established.  

On April 26, 2010, the appellant contacted the RO by telephone, and inquired as to whether he could receive dependency and indemnity compensation benefits.  The appellant modified and expanded his claim stating that he should be considered a helpless child of the Veteran because he was incapacitated, he had been incapacitated prior to his 18th birthday, and was not capable of self-support.  Although the appellant's claim was originally denied in May 2011, he proffered additional documents including those from the Social Security Administration which had found that the appellant was disabled at birth.  Those same documents showed that that he had been receiving Social Security disability benefits since turning eighteen years of age.  Upon review of those documents, the RO granted the appellant dependency and indemnity compensation benefits, finding that the appellant was permanently incapable of self-support by reason of mental or physical defect prior to turning 18 years of age. The effective date assigned for the grant of the dependency and indemnity compensation  benefits was April 26, 2010.  The appellant was notified of the grant and he now claims that retroactive benefits be assigned to either shortly after he was born or when he turned age eighteen.
 
As discussed above, the assignment of an effective date for dependency and indemnity compensation benefits is, in essence, governed by the date of filing such a claim with VA.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
 
The appellant's informal claim for recognition as a helpless child of the Veteran was received on April 26, 2010.  The Board has carefully reviewed the voluminous record and can identify no possible earlier effective date for the grant of dependency and indemnity compensation benefits based on the appellant's status as a helpless child of the Veteran.  It is well to note that although the appellant turned 18 in 1986, the Veteran himself made no such claim prior to his death in 2002, although he had extensive opportunities to assert that the appellant was a helpless child.  Indeed, the Veteran did seek helpless child assistance for another child, but at no time did the Veteran ever raise the issue of the appellant being a helpless child. 
 
As for the appellant himself, one of his arguments for an earlier effective date in this case has been that he has provided medical evidence showing that he had been entitled to the helpless child benefit prior to April 2010.  While that fact is not in dispute, this cannot, alone, offer a basis reason for granting an earlier effective date in this case.  The regulation governing effective dates in this claim is determined not only by date entitlement arose but date of claim, whichever is later.  Likewise, the appellant has provided records from Social Security that reflect that the appellant had applied for Social Security disability benefits as early as June 1986 and had been awarded Social Security benefits in 1986.  However, these records were never before VA until after the appellant submitted them in support of his claim.  The Social Security records and other such documentation simply do not reveal an intent by the appellant to file a claim with VA for recognition as a helpless child of the Veteran prior to April 26, 2010. 
 
In sum, the Board can find no document of record that can be construed as an informal claim for the issue at hand that is dated prior to April 26, 2010.  As such, there is no basis for providing the benefit the appellant seeks.  The appeal is denied, and there is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
 
ORDER
 
Entitlement to an effective date prior to April 26, 2010, for the grant of recognition of the appellant as a helpless child of the Veteran is denied.
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


